--------------------------------------------------------------------------------

Exhibit 10.122

 
SUPPLEMENTAL AGREEMENT TO
TRANSFER AND SERVICING AGREEMENT




This SUPPLEMENTAL AGREEMENT TO TRANSFER AND SERVICING AGREEMENT, dated as of
August 9, 2010 (this “Agreement”), is made among World Financial Network
National Bank, a national banking association located in Wilmington, Delaware
(the “Resultant Bank”), WFN Credit Company, LLC (“WFN Credit”), and World
Financial Network Credit Card Master Note Trust II (the “Issuer”), to the
Transfer and Servicing Agreement, dated as of March 26, 2010, among WFN Credit,
as Transferor, World Financial Network National Bank, a national banking
association located in Columbus, Ohio (“Ohio Bank”), as Servicer, and the Issuer
(as amended by the First Amendment to Transfer and Servicing Agreement, dated as
of June 9, 2010, and as further amended from time to time, the “Transfer and
Servicing Agreement”).  Capitalized terms used and not otherwise defined in this
Agreement are used as defined in the Transfer and Servicing Agreement.


WHEREAS, pursuant to an Agreement to Merge, dated July 19, 2010, between Ohio
Bank and WFNNB Interim National Bank, a national banking association located in
Wilmington, Delaware (“Delaware Bank”), Ohio Bank will merge with and into
Delaware Bank and the resulting association shall be the Resultant Bank (such
transactions, the “Merger”); and


WHEREAS, the Resultant Bank desires to assume the performance of the covenants
and obligations of the Servicer under the Transfer and Servicing Agreement as of
the effective time of the Merger (the “Effective Time”);


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:


SECTION 1.  Assumption of Obligations.  Effective as of the Effective Time, the
Resultant Bank assumes the performance of every covenant and obligation of the
Servicer under the Transfer and Servicing Agreement.


SECTION 2. Conditions to Effectiveness.  This Agreement shall become effective
at the Effective Time; provided that the following conditions have been
satisfied:


(a)  counterparts of this Agreement have been duly executed by each of the
parties to this Agreement, and


(b)  each of the conditions precedent described in Section 5.2(a) of the
Transfer and Servicing Agreement has been satisfied.


SECTION 3.  Effect of Agreement; Ratification. i) On and after the Effective
Time, this Agreement shall be a part of the Transfer and Servicing Agreement and
each reference in the Transfer and Servicing Agreement to “this Agreement” or
“hereof,” “hereunder” or words of like import, and each reference in any other
Transaction Document to the Transfer and Servicing Agreement shall mean and be a
reference to the Transfer and Servicing Agreement as supplemented hereby.
 
Supplemental Agreement to Transfer and
 Servicing Agreement (Trust II)
 
 
 

--------------------------------------------------------------------------------

 


(b)           Except as expressly amended hereby, the Transfer and Servicing
Agreement shall remain in full force and effect and is hereby ratified and
confirmed by the parties hereto.


SECTION 4. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS PROVISIONS.


SECTION 5. Section
Headings.                                                      Headings used
herein are for convenience of reference only and shall not affect the meaning of
this Agreement.


SECTION
6.   Counterparts.                                                      This
Agreement may be executed in any number of counterparts, and by the parties
hereto on separate counterparts, each of which shall be an original and all of
which taken together shall constitute one and the same agreement.


SECTION 7.  Rights of Owner Trustee.  Each of the parties hereto acknowledges
and agrees that this Agreement is being created and delivered by BNY Mellon
Trust of Delaware not individually but solely and exclusively in its capacity as
Owner Trustee on behalf of the Issuer for the purpose and with the intention of
binding the Issuer.  No obligations or liabilities hereunder shall run against
BNY Mellon Trust of Delaware in its individual capacity or against its
properties or assets.





 [Signature Page Follows]

Supplemental Agreement to Transfer and
 Servicing Agreement (Trust II)
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.





  WORLD FINANCIAL NETWORK NATIONAL BANK              
By: 
 /s/ John J. Coane
   
Name:  John J. Coane
   
Title:  Vice President and CFO
             
WFN CREDIT COMPANY, LLC
             
By: 
  /s/ Daniel T. Groomes
   
Name:  Daniel T. Groomes
   
Title:  President
              WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST        
By: 
BNY Mellon Trust of Delaware, not in its individual capacity but solely as Owner
Trustee on behalf of Issuer
             
By: 
 /s/ Kristine K. Gullo
   
Name:  Kristine K. Gullo
   
Title:  Vice President

 
 
Supplemental Agreement to Transfer and
 Servicing Agreement (Trust II)
 

--------------------------------------------------------------------------------

 